464 S.E.2d 385 (1995)
266 Ga. 129
TAYLOR
v.
The STATE.
No. S95A1739.
Supreme Court of Georgia.
December 4, 1995.
Reconsideration Denied January 5, 1996.
Gerald Dwayne Taylor, Reidsville, pro se.
Michael J. Bowers, Atty. Gen., John C. Jones, Senior Asst. Atty. Gen., Department of Law, Atlanta, Daniel J. Craig, Dist. Atty., Charles R. Sheppard, Asst. Dist. Atty., Augusta, for the State.
FLETCHER, Presiding Justice.
Gerald D. Taylor appeals the denial of his motion to file an out-of-time appeal of his guilty plea to murder and armed robbery. He alleges ineffective assistance of counsel and an involuntary plea. The trial judge, who also presided over Taylor's plea hearing, found that Taylor knowingly, intelligently, and voluntarily entered a valid guilty plea and that his lawyer explained to Taylor all of his constitutional rights, including his appellate rights. Because these factual findings are not clearly erroneous, we conclude that the trial court correctly denied Taylor's motion and affirm.
Judgment affirmed.
All the Justices concur.